Exhibit 10.19
 
PERFORMANCE UNIT AWARD AGREEMENT


 
THIS AGREEMENT is entered into and effective as of ___________ (the “Date of
Grant”), by and between Marten Transport, Ltd. (the “Company”) and
_______________ (the “Grantee”).
 
A.           The Company has adopted the Marten Transport, Ltd. 2005 Stock
Incentive Plan (the “Plan”), authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant Performance Unit Awards to employees,
consultants, advisors and independent contractors of the Company and its
Subsidiaries.
 
B.           The Company desires to give the Grantee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Grantee a Performance Unit Award of
the Company pursuant to the Plan.
 
C.           The goal of this Performance Unit Award is to incentivize the
Grantee to increase diluted net income per share an average of fifteen percent
per year over five years, which in conjunction with the five percent per year
service-based component of this Performance Unit Award would result in full
vesting over five years.
 
Accordingly, the parties agree as follows:
 
ARTICLE 1.      GRANT OF AWARD.
 
The Company hereby grants to the Grantee a Performance Unit Award (the “Award”)
consisting of ______________ units (the “Award Units”), each of which is a
bookkeeping entry representing the equivalent in value of one share of the
Company’s common stock, $0.01 par value (the “Common Stock”), according to the
terms and subject to the restrictions and conditions set forth herein and as set
forth in the Plan.
 
ARTICLE 2.      VESTING OF AWARD UNITS.
 
2.1           Vesting.  As of December 31, 2010, 2011, 2012, 2013 and 2014
(each, a “Measurement Date”), this Award will vest and become the right to
receive a number of shares of Common Stock equal to the Total Vesting Percentage
(as defined below) multiplied by the number of Award Units subject to this
Award; provided that the Grantee remains in the continuous employ or service
with the Company or any subsidiary from the date hereof through each such
Measurement Date.  The “Total Vesting Percentage” is equal to the sum of (a) the
percentage increase, if any, in Company’s diluted net income per share for the
year being measured over the prior year, as reflected on Company’s audited
financial statements for each such year, rounded down to the nearest whole
percentage (the “Performance Vesting Percentage”), plus (b) five percentage
points (the “Service Vesting Percentage”).  The Award Units may vest until 5:00
p.m. (Mondovi, Wisconsin time) on December 31, 2014 (the “Final Measurement
Date”). To the extent not vested as of the Final Measurement Date, the Grantee
shall forfeit any non-vested Award Units.  The Performance Vesting Percentage
shall not exceed a cumulative total of 75%, and the Service Vesting Percentage
shall not exceed a cumulative total of 25%.  An example calculation has been
provided as Exhibit A for illustrative purposes only.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Committee Adjustments to Vesting.  The Committee may adjust the
calculation of the Performance Vesting Percentage applicable to the Award Units
to reflect any unusual or non-recurring events and other extraordinary items,
the impact of charges for restructurings, discontinued operations and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles and as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other filings with the Securities and Exchange Commission by the
Company.
 
2.3           Termination of Employment or Other Service.  In the event that the
Grantee’s employment or other service with the Company and all Subsidiaries is
terminated for any reason, the Award Units that have not vested on or by such
date will be terminated and forfeited.
 
2.4           Change in Control.
 
(a)           Impact of Change in Control.  If any events constituting a Change
in Control (as defined in the Plan) of the Company occur, and (i) the Company
terminates the Grantee’s employment for any reason other than the Grantee’s
death or Cause, or the Grantee terminates his or her employment with the Company
for Good Reason, and (ii) such termination occurs either within the period
beginning on the date of a Change in Control and ending on the last day of the
24th month that begins after the month during which the Change in Control occurs
or prior to a Change in Control if the Grantee’s termination was either a
condition of the Change in Control or was at the request or insistence of a
person related to the Change in Control, then this Award will become immediately
vested in full and the Grantee will automatically receive settlement or credit
under Article 3 in cash for each Award Unit in an amount equal to the Fair
Market Value (as defined in the Plan) of the Company’s Common Shares immediately
prior to the effective date of such Change in Control of the Company.
 
(b)           Definition of Cause.  If the Grantee is party to a Change in
Control Severance Agreement with the Company, the term “Cause” shall be as
defined in such Change in Control Severance Agreement.  If the Grantee is not a
party to a Change in Control Severance Agreement with the Company, the term
“Cause” shall be as defined in the Plan.
 
(c)           Definition of Good Reason.  If the Grantee is party to a Change in
Control Severance Agreement with the Company, the term “Good Reason” shall be as
defined in such Change in Control Severance Agreement.  If the Grantee is not a
party to a Change in Control Severance Agreement with the Company, the term
“Reason” shall mean:
 
(i)           a material diminution in the Grantee’s authority, duties or
responsibilities as an executive of the Company as in effect immediately prior
to the Change in Control (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned);
 
(ii)           a material diminution in the Grantee’s base compensation;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Grantee reports as in effect
immediately prior to the Change in Control, including any requirement that the
Grantee report to a corporate officer or employee instead of  reporting directly
to the Board if the Grantee reported directly to the Board immediately prior to
the Change in Control;
 
(iv)           a material diminution in the budget over which the Grantee
retains authority;
 
(v)           a material change in the geographic location at which the Company
requires the Grantee to be based as compared to the location where the Grantee
was based immediately prior to the Change in Control; or
 
(vi)           any other action or inaction by the Company that constitutes a
material breach of any employment agreement between the Company and the Grantee.
 
(vii)           An act or omission will not constitute a “good reason” unless
the Grantee gives written notice to the Company of the existence of such act or
omission within 90 days of its initial existence and the Company fails to cure
the act or omission within 30 days after the notification.
 
2.5           Effects of Actions Constituting Cause.  Notwithstanding anything
in this Agreement to the contrary, in the event that the Grantee is determined
by the Committee, acting in its sole discretion, to have committed any action
which would constitute Cause, irrespective of whether such action or the
Committee’s determination occurs before or after termination of the Grantee’s
employment with the Company or any Subsidiary, all rights of the Grantee under
the Plan and this Agreement shall terminate and be forfeited without notice of
any kind, including rights to vested Award Units.
 
ARTICLE 3.      SETTLEMENT OF VESTED AWARD UNITS; ISSUANCE OF SHARES OF COMMON
STOCK.
 
3.1           Settlement.  Except as may otherwise be provided in this
Agreement, half of the vested Award Units will be paid to the Grantee by the
March 15 immediately following a Measurement Date and half of the vested Award
Units will be credited to the Grantee’s Discretionary Account under the Marten
Transport, Ltd. Deferred Compensation Plan, as such plan may be amended from
time to time, or any similar successor plan.  Such Award Units will be paid to
the Grantee in shares of Common Stock (such that one Award Unit equals one share
of Common Stock), provided that any applicable tax obligation pursuant to
Article 7 below and such issuance otherwise complies with all applicable
law.  Prior to the time the vested Award Units are settled, the Grantee will
have no rights other than those of a general creditor of the Company.  The Award
Units represent an unfunded and unsecured obligation of the Company.
 
3.2           Deferral.  Notwithstanding any of the foregoing or any other
provision of this Agreement, in the event Grantee has properly elected to defer
receipt of any shares of Common Stock in settlement of his or her vested Award
Units under the Marten Transport, Ltd. Deferred Compensation Plan, as such plan
may be amended from time to time, or any similar successor plan, Grantee will
receive shares of Common Stock in accordance with the Grantee’s deferral
election.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4.      RIGHTS AS A STOCKHOLDER.
 
The Grantee will have no rights as a stockholder, including the right to receive
dividends, with respect to any of the Award Units until the Award Units are
settled in shares of Common Stock after vesting, and such shares of Common Stock
are issued to the Grantee or credited to the Marten Transport, Ltd. Deferred
Compensation Plan.
 
ARTICLE 5.      NONTRANSFERABILITY.
 
Neither this Award nor the Award Units acquired upon vesting may be transferred
by the Grantee, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law or otherwise, except as provided in
the Plan.  Any attempt to transfer or encumber this Award or the Award Units
acquired upon vesting other than in accordance with this Agreement and the Plan
will be null and void and will void this Award.


ARTICLE 6.      EMPLOYMENT OR OTHER SERVICE.
 
Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.
 
ARTICLE 7.      WITHHOLDING TAXES.
 
7.1           General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Grantee (or from other amounts which may be due and
owing to the Grantee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding and employment-related tax requirements attributable
to the granting, vesting, and settlement of this Award or otherwise incurred
with respect to this Award, (b) withhold shares of Common Stock from the shares
issued or otherwise issuable to the Grantee in connection with this Award,
provided such action does not cause the Incentive Award to become subject to the
requirements of Section 409A of the Code or (c) require the Grantee promptly to
remit the amount of such withholding to the Company before the Settlement
Date.  In the event that the Company is unable to withhold such amounts, for
whatever reason, the Grantee must promptly pay the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal,
state or local law.
 
7.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require the Grantee
to satisfy, in whole or in part, any withholding or tax obligation as described
in Section 7.1 above by electing to tender, or by attestation as to ownership
of, Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee.  For purposes of
satisfying a Participant’s withholding or employment-related tax obligation,
Previously Acquired Shares tendered or covered by an attestation will be valued
at their Fair Market Value.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 8.      PERFORMANCE-BASED COMPENSATION.
 
Any payment of Common Stock received for the vested Award Units is intended to
be exempt from the provisions of 162(m) of the Internal Revenue Code as
“performance-based” compensation, and no action will be taken which would cause
such payment to fail to satisfy the requirements of such exemption.
 
ARTICLE 9.      SUBJECT TO PLAN.
 
9.1           Terms of Plan Prevail.  The Award and the Award Units granted
pursuant to this Agreement have been granted under, and are subject to the terms
of, the Plan.  The terms of the Plan are incorporated by reference in this
Agreement in their entirety, and the Grantee acknowledges having received a copy
of the Plan.  The provisions of this Agreement will be interpreted as to be
consistent with the Plan, and any ambiguities in this Agreement will be
interpreted by reference to the Plan.  In the event that any provision in this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.
 
9.2           Definitions.  Unless otherwise defined in this Agreement, the
terms capitalized in this Agreement have the same meanings as given to such
terms in the Plan.
 
ARTICLE 10.      MISCELLANEOUS.
 
10.1         Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.
 
10.2         Governing Law.  This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Wisconsin without regard to conflicts of law provisions.
 
10.3         Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the granting,
vesting, and settlement of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the granting, vesting, and settlement of this Award and the administration of
the Plan.
 
10.4         Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.
 
10.5         Captions.  The Article, Section and paragraph captions in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and are not to be deemed to limit or otherwise affect any of the
provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
10.6         Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
to be deemed an original instrument, and all such counterparts together to
constitute the same agreement.
 
The parties to this Agreement have executed this Performance Unit Award
Agreement effective the day and year first above written.
 
 

  MARTEN TRANSPORT, LTD.            
By:
              Its:               GRANTEE                  

 

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Example (for illustrative purposes only):  For this example, please make the
following assumptions: the first Measurement Date began on December 31, 2010,
the Award grant was for 1,000 Award Units, and the Grantee was continuously
employed by the Company.  In this example, the Company will provide the Grantee
directly with 450 shares of Common Stock and will credit 450 shares of Common
Stock to the Grantee’s Discretionary Account under the Marten Transport, Ltd.
Deferred Compensation Plan for a total of 900 shares of Common Stock.  Vested
Award Units will be paid in shares of Common Stock or credited to the Deferred
Compensation Plan by the March 15 immediately following the Measurement Date.
 


 
Year
Diluted EPS
Diluted EPS Change Year over Year
 
Performance Vesting Percentage
 
Service Vesting Percentage
 
Total Vesting Percentage
 
Vested Award Units
Base Year
                   
December 31, 2009
$1.00
N/A
 
N/A
 
N/A
 
N/A
 
N/A
Vesting Years
                   
December 31, 2010
$1.20
20%
 
20%
 
5%
 
25%
 
250
December 31, 2011
$1.20
0%
 
0%
 
5%
 
5%
 
50
December 31, 2012
$1.00
(16%)
 
0%
 
5%
 
5%
 
50
December 31, 2013
$1.20
20%
 
20%
 
5%
 
25%
 
250
December 31, 2014
$1.50
25%
 
25%
 
5%
 
30%
 
300
 
Total:
  49%*
 
65%
 
25%
 
90%
 
900

 
 
*Cumulative change from Base Year.
 
 
 
7